Citation Nr: 1524161	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  97-32 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1980 to November 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1997 rating decision of the Montgomery, Alabama Regional Office (RO). The rating decision denied service connection for a chronic back disorder and an increased rating for the Veteran's hemorrhoids.  The Veteran appealed. In August 2001, the Board remanded the Veteran's claims to the Montgomery, Alabama RO for additional action. 

In April 2002, the Montgomery RO, in pertinent part, re-characterized the Veteran's right inguinal hernia disability as right inguinal hernia repair residuals rated as 10 percent disabling.  In July 2002, the RO denied service connection for the loss of use of a creative organ.  Thereafter, the Veteran moved to Georgia.  Accordingly, VA transferred the claims file to the Atlanta, Georgia RO. 

In August 2004, the RO re-characterized the Veteran's inguinal hernia disabilities as post-operative bilateral inguinal hernia repair residuals; assigned a 40 percent evaluation for that disability; and effectuated the award as of April 1, 1996. 

In January 2005, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing is of record. 

In April 2005, the Board denied both service connection for a back disorder and the loss of use of a creative organ, as well as denying increased evaluations for the Veteran's post-operative bilateral inguinal hernia repair residuals and hemorrhoids. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In February 2007, the Court set aside the April 2005 Board decision and remanded the appeal to the Board for additional action.  

In December 2007 and December 2008, the Board remanded the Veteran's appeal to the RO for remedial action. 

In November 2009, the Board remanded the claim for entitlement to a TDIU based on the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). That is, the Board noted that the Veteran raised a claim for individual unemployability as part of the claims for increased ratings, and it was directed that he be provided notice as to how to substantiate a claim for a TDIU. In addition to this remand, the November 2009 Board decision denied claims for entitlement to service connection for a chronic back disorder and sterility/loss of use of a creative organ. Additionally, increased ratings for service-connected hemorrhoids and bilateral inguinal hernias were denied, and a separate 10 percent evaluation was established for painful inguinal hernia scars. 

In June 2011, the Board remanded the claim for entitlement to a TDIU for further development. The Board requested that the Veteran be scheduled for a VA examination to determine if the Veteran's service connected bilateral post-operative hernias, hernia scars, and hemorrhoids, individually or in combination with each other, prevented the Veteran from engaging in any type of substantially gainful employment. The examination was held in December 2011 and an opinion was obtained. 

In December 2013, the claim returned to the Board.  The Board denied a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Joint Motion for Remand (JMR), the parties moved the Court for a remand of the decision to the Board.

Upon return of the appeal to the Board, the Veteran requested a three-way hearing between himself, his representative, and a Veterans Law Judge.  VA scheduled a hearing to be held in April 2015.  However, neither the Veteran nor his representative appeared.  Since the Veteran failed to appear, the Board deemed the Veteran to have withdrawn his request for hearing.  He was given time to present evidence of good cause for his failure to appear, but has not done so.  

VA has received additional evidence that could change the outcome of the appeal that must be considered by the Agency of Original Jurisdiction (AOJ).  Accordingly, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is unable to work due to service connected disabilities.   Presently, there are at least three pending matters that could affect the outcome of this appeal.  In March 2015, the Veteran sent two notices of disagreement to VA expressing dissatisfaction with the RO's denial of service connection for a psychiatric disorder as well as proposed rating reductions for post-surgical incision for bilateral inguinal scars and bilateral inguinal hernias.  At this point, a Board decision on the TDIU claim would be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

 Accordingly, the case is REMANDED for the following action:

After undertaking any additional development and adjudicating the pending appeals, the RO should readjudicate the appeal for a TDIU.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




